ORDER
PER CURIAM.
Defendaht Billy Rhoden appeals from the judgment entered on his conviction by a jury of second degree assault of a law enforcement officer in violation of Section 565.082, RSMo 1994, armed criminal action in violation of Section 571.015, RSMo 1994, and resisting arrest in violation of Section 575.150, RSMo Cum.Supp.1997. The trial court found he was a prior and persistent offender and sentenced him to two concurrent terms of thirty years imprisonment and one consecutive term of ten years imprisonment, for a total of forty years. In.his appeal, defendant maintains the trial court abused its discretion in admitting certain other crimes evidence.
*581We have reviewed the briefs of the parties, the legal file and the transcript and find no •abuse of discretion. State v. Patterson, 847 S.W.2d 935, 938 (Mo.App.1993). An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).